Citation Nr: 0721813	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for traumatic arthritis of the left (major) shoulder with a 
history of recurrent dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1954 
to November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied an 
increased rating for the veteran's left shoulder disability.  
Subsequently, a January 2007 rating decision granted an 
increased rating of 30 percent for the left shoulder 
disability, effective February 2003, the date of the 
veteran's claim for an increased rating.  Where a veteran has 
filed a notice of disagreement (NOD) as to the assignment of 
a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In May 2006, a hearing was held before an Acting Veterans Law 
Judge who is no longer employed by the Board.  A copy of the 
transcript of that hearing is of record.  The veteran has 
been notified and has not indicated that another hearing 
before a current Veterans Law Judge is desired.  

A motion to advance this case on the Board's docket, was 
granted by the Board for good cause in May 2006.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The case was previously before the Board in June 2006, when 
it was remanded for VA to obtain additional treatment records 
and an examination of the veteran.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  The medical evidence of record reveals that the veteran 
is left handed.

2.  The veteran's service-connected arthritis of the left 
shoulder is manifested by:  flexion to 120 degrees with pain 
beginning at 100 degrees; abduction to 80 degrees with pain 
beginning at 50 degrees; external rotation to 15 degrees; 
internal rotation to 25 degrees; x-ray evidence of arthritis 
of the glenohumeral and the acromioclavicular joints; and, 
complaints of pain and discomfort.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for arthritis of the left (major) shoulder with a history of 
recurrent dislocation, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Codes 5003, 5010, 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was issued VCAA notice with 
respect to his claim for an increased rating in letters dated 
March 2003 and April 2006.  Following the issuance of the 
April 2006 letter, the issue was readjudicated in the January 
2007 Supplemental Statement of the Case.  

The veteran has not alleged that he has been prejudiced by 
any lack of notice.  Further, he has been accorded a hearing, 
and in correspondence dated February 2007 he indicated he had 
no further evidence to submit.  

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his hearing testimony and contentions; 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for an increased disability rating.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The service medical records reveal that the veteran incurred 
a dislocation of his left shoulder during service.  In May 
1967 a VA examination of the veteran was conducted.  X-ray 
examination revealed arthritic changes to the left shoulder.  
The veteran also reported having had four subsequent 
dislocations of the left shoulder.  The diagnosis was 
recurrent dislocation of the left shoulder with degenerative 
arthritis.

The veteran's claim for an increased disability rating was 
received in February 2003.  In March 2003, a VA examination 
of the veteran was conducted.  Range of motion testing of the 
left shoulder revealed forward elevation (flexion) and 
abduction to 110 degrees.  X-ray examination confirmed the 
presence of arthritis.  

A series of private medical records dated in 2002 and 2003 
reveal that the veteran was diagnosed with cervical stenosis 
with spinal cord injury along with carpal tunnel syndrome.  
Some of the noted symptoms were weakness of the left arm and 
hand.  However, the neck injury was a result of a fall, and 
the most recent VA examination dated October 2006 indicates 
that these disabilities are unrelated to the veteran's 
service-connected left shoulder arthritis.  

Recent VA treatment records do not show any treatment for 
symptoms related to the veteran's service-connected left 
shoulder arthritis.  In August 2006, a VA examination of the 
veteran was conducted.  However, full range of motion testing 
was not reported on the examination report.  Accordingly, the 
findings from this examination are inadequate to rate the 
veteran's service-connected left shoulder disability.

In October 2006, the most recent VA examination of the 
veteran was conducted.  Range of motion testing of the left 
shoulder was conducted and revealed:  flexion to 120 degrees 
with pain beginning at 100 degrees; abduction to 80 degrees 
with pain beginning at 50 degrees; external rotation to 15 
degrees; internal rotation to 25 degrees.  X-ray examination 
confirmed the presence of arthritis of the glenohumeral and 
the acromioclavicular joints.  

The Board notes that the normal range of motion of the 
shoulder is both flexion and abduction from 0 to 180 degrees, 
with 0 degrees being the arm at the side and 180 degrees 
being straight overhead.  Ninety degrees denotes the half-way 
point of this range of motion and is at shoulder level.  38 
C.F.R. § 4.71, Plate I (2006).

As a result of the January 2007 RO rating decision, the 
veteran's service-connected left shoulder is rated at a 30 
percent disability rating effective since February 2003, the 
date he filed his claim for an increased rating.  

The veteran's arthritis of the left shoulder was previously 
rated under Diagnostic Code 5010, for traumatic arthritis.  
Diagnostic code 5010 requires that traumatic arthritis be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  Diagnostic code 5003, 
degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  

The January 2007 rating decision changed the assigned 
Diagnostic Code from 5010, traumatic arthritis, to Diagnostic 
Code 5201 for limitation of motion of the arm (shoulder).  As 
the Diagnostic Codes for rating arthritis already contemplate 
rating based on limitation of motion, this did not actually 
change the criteria under which the veteran's left shoulder 
disability was rated.  

The medical evidence of record indicates that the veteran is 
left handed.  Accordingly, all disability ratings related to 
the left shoulder involve the major extremity.  The veteran's 
service-connected arthritis of the left shoulder is currently 
rated at a 30 percent disability rating under Diagnostic Code 
5201.  That rating contemplates limitation of motion of the 
major shoulder to midway between the side and shoulder level 
(45 degrees).  A 40 percent rating, the highest rating 
assignable under this Diagnostic Code, contemplates 
limitation of motion of the major extremity to 25 degrees 
from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected right shoulder disability. The 
medical evidence of record clearly shows that the veteran's 
flexion is limited to 100 degrees with pain.  However, his 
abduction of the left shoulder is limited to 50 degrees with 
pain which most nearly approximates the 45 degree limitation 
of motion contemplated by the 30 percent disability rating, 
midway between the side and shoulder level.  In order to 
warrant the highest assignable, 40 percent, disability 
rating, the range of motion of the left shoulder would have 
to be limited to 25 degrees from the side which is not shown 
by the evidence of record.  Accordingly, an increased rating 
must be denied. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board has considered the veteran's left shoulder 
disability under other appropriate Diagnostic Codes. However, 
there is no evidence of: ankylosis, nonunion, malunion, or 
flail joint of the right shoulder.  While the veteran did 
have a history of recurrent dislocation, there is no evidence 
of any dislocation since 1969.  As such, disability ratings 
in excess of 30 percent under other Diagnostic Codes are also 
not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202, 5203 (2006).

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the disability rating assigned. The Board has 
considered the veteran's claim for an increased rating for 
his musculoskeletal disability under all appropriate 
diagnostic codes. Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  This has 
been accomplished in the present case as the veteran is 
assigned a 30 percent disability rating for his left  
shoulder disability.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
rating in excess of 30 percent for the service-connected left 
shoulder arthritis, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 30 percent for traumatic 
arthritis of the left (major) shoulder with a history of 
recurrent dislocation, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


